Citation Nr: 0839469	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for retained 
suture needle in peritoneum as a residual of gastric bypass 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from September 1964 to 
October 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in November 2007 
when the appeal was remanded for a VA examination. The 
veteran underwent a May 2008 VA examination, and the 
examination report is associated with the record. 

While the action required pursuant to its November 2007 
remand is completed, the Board finds that this matter must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claim is referred to the Director of Compensation and 
Pension Service for consideration of an extraschedular 
rating.    

In April 2003, the veteran underwent surgery at a VA 
hospital. During this surgery, a suture needle was not 
removed and became retained within the veteran's peritoneum. 
Presently, the veteran reports abdominal pain in his left 
flank. Past X-rays have confirmed that there is a curvilinear 
surgical needle located within the posterior left upper 
abdomen. Since this incident, the veteran has been 
experiencing increased pain in part due to the retained 
suture needle. 

The latest VA examination report, dated May 2008, reflects 
that the veteran's most prominent complaint involves the 
resulting side effects from medication used to treat pain 
from the retained suture needle. The medication prevents the 
veteran from driving, and the veteran reports that he has 
terminated employment. 

The examiner could not quantify the amount of pain caused by 
the retained suture needle in relation to pain caused by non-
service connected complaints and disorders. 

Based on this evidence, the issue of consideration for an 
extraschedular evaluation has been raised, as the evidence 
suggests that the veteran's disability picture may be 
exceptional and unusual as to render impractical the 
application of the regular schedular criteria. See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7200-7354. The criteria for 
referral for the assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board emphasizes that it presently expresses no opinion 
as to the merits of assignment of an extraschedular 
evaluation, as the initial decision is vested solely with the 
officials assigned under 38 C.F.R. § 3.321(b). 

Accordingly, the case is REMANDED for the following action:

1.  After completing any development 
deemed appropriate, the RO or the AMC 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of whether an extra-
schedular evaluation is warranted pursuant 
to 38 C.F.R. § 3.321(b) for the veteran's 
service-connected retained suture needle 
in peritoneum disability.

2.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




